        Case 9:19-cv-00081-DLC Document 16 Filed 08/12/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

DOREEN P. GROSCHUPF,                              CV 19–81–M–DLC

                   Plaintiff,

        vs.

THE UNITED STATES OF
AMERICA by and through THE
UNITED STATES DEPARTMENT
OF VETERANS AFFAIRS,

                   Defendant.

      Pursuant to the Parties’ Stipulation of Dismissal of All Claims with

Prejudice (Doc. 15),

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

parties to bear their own costs and attorneys’ fees.

      DATED this 12th day of August, 2020.
